DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/479,714 the examiner acknowledges the applicant's submission of the preliminary amendment dated 07/22/2019. At this point, claims 1, 3, 6-9, 11-16, and 18-26 have been amended. Claims 1-26 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is simply the WIPO document WO 2018/140460 A1 and not in narrative form and limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-10, 14-16, 19, 22-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenholm et al., (US 2016/0034809 A1, hereinafter Trenholm).
Regarding claims 1, 14, and 26, taking claim 1 as exemplary:
Trenholm shows:
“A detector, comprising: a data compressor, wherein the data compressor implements an algorithm for converting a set of data into a compressed set of data;” (Paragraph [0072]: "System interfaces provide software interfaces facilitating data transfer to the engine, optionally providing data encryption, data compression, data anonymization, auditing and logging of information, and jurisdictional certificate stamping. Jurisdictional certificates provide information (metadata) about the origin of the data, its legal ownership and the set of data-sharing agreements to which it is subject." And in paragraph [0129]: "At block 1808, optionally converting the image to a different image file format (eg. RGB, BGR, JPEG, PNG, etc.) such that the video frame undergoes a pixel value modification or compression and such that the sample image frame is provided in the same format as the images that the classifier model has been trained on." – The compression of data is the data compressor.)
“a machine learning module coupled to the data compressor, wherein the machine learning module transforms the compressed set of data into a vector and filters the vector;” (Paragraph [0072]: "The output of the feature extraction can be logged for audit purposes and a signal may be provided to any peripheral that has been integrated with it to effect changes at the peripheral (e.g. moving a robot arm). Features may be encrypted, compressed, logged for auditing, anonymized, and associated with a jurisdictional identifier prior to transfer to and from the engine." In paragraph [0129]: "At block 1808, optionally converting the image to a different image file format (eg. RGB, BGR, JPEG, PNG, etc.) such that the video frame undergoes a pixel value modification or compression and such that the sample image frame is provided in the same format as the images that the classifier model has been trained on." Paragraph [0134]: "Referring now to FIG. 23, a training mode 2302 of a model for use at a station of a specialized location at the site level 234 comprises: receiving sensor data at block 2304 from connected peripherals and any associated sensors; applying a customized data filtering technique at block 2306; uploading filtered data to the cloud at block 2308 and downloading a trained model from the cloud at block 2310. A cloud engine 2322 of servers 112 may provide training of a model by, acquiring data from the specialized location at block 2324, applying customized data processing techniques to the data at block 2326, and training the model at block 2328, before sending it back to the station. Once the model is trained and provided to the station, the station can operate in a normal mode for manufacturing production 2312, wherein the model is applied to classify data by: receiving data from sensors at block 2314, applying the customized data filtering techniques at block 2316, applying the customized data processing techniques at block 2318, and generating a prediction from the model at block 2320." In paragraph [0135]: "Referring now to FIG. 24, software components at the site level 234 and at the cloud servers 112 are illustrated. Particularly, software components provide the functionality of each of the blocks described in relation to FIG. 23. Additionally, a software component 2402 may be provided at the server in order to manage server resources." And in paragraph [0136]: "Referring now to FIG. 25, shown therein is an example data filtering technique for use particularly in an application where an image is provided from a peripheral for analyzing a part shown in the image. Data filtering of each frame may select only image frames wherein the part is shown, the left and right edges of the image frame are not overlapped by the part, and where multiple frames are provided for a part. Further, the first frame where the center of the object is on the right side of the frame may be selected." – The model that is trained using data that is compressed and filtered of Trenholm is the machine learning module coupled to the data compressor, wherein the machine learning module transforms the compressed set of data into a vector and filters the vector.)
“a data encryptor coupled to the machine learning module, wherein the data encryptor encrypts the filtered vector;” (Paragraph [0072]: "The output of the feature extraction can be logged for audit purposes and a signal may be provided to any peripheral that has been integrated with it to effect changes at the peripheral (e.g. moving a robot arm). Features may be encrypted, compressed, logged for auditing, anonymized, and associated with a jurisdictional identifier prior to transfer to and from the engine." And in paragraph [0115]: "At block 1206, interface module 240 may anonymize, encrypt, compress data and/or apply jurisdictional identifiers before transferring data to the engine.")
“and an integrity protection module coupled to the machine learning module, wherein the integrity protection module protects integrity of the filtered vector.” (Paragraph [0072]: "The output of the feature extraction can be logged for audit purposes and a signal may be provided to any peripheral that has been integrated with it to effect changes at the peripheral (e.g. moving a robot arm). Features may be encrypted, compressed, logged for auditing, anonymized, and associated with a jurisdictional identifier prior to transfer to and from the engine." And in paragraph [0115]: "At block 1206, interface module 240 may anonymize, encrypt, compress data and/or apply jurisdictional identifiers before transferring data to the engine." –The encryption before transferring of data, and logged for auditing and anonymized before transferring of Trenholm is the integrity protection module.)
Trenholm also shows the use of “processors” as specified in claim 14 (Paragraph [0053]: "Further, unless the context clearly indicates otherwise, any processor or controller set out herein may be implemented as a singular processor or as a plurality of processors. The plurality of processors may be arrayed or distributed, and any processing function referred to herein may be carried out by one or by a plurality of processors, even though a single processor may be exemplified. Any method, application or module herein described may be implemented using computer readable/executable instructions that may be stored or otherwise held by such computer readable media and executed by the one or more processors." – The modules implemented on processors of Trenholm is the incorporation of is the use of processors.)

Regarding claims 2 and 15, taking claim 2 as exemplary:
Trenholm shows the detector and method of claims 1 and 14 as claimed and specified above.
And Trenholm shows “wherein the data compressor implements compressive sensing.” (Paragraph [0149]: "Compressed sensing may be provided to make downlink of data possible, and to use distributed computation." And in paragraph [0157]: "In another embodiment, a neural network is applied to compensate for nanoscale and quantum realm detection limitations. This is super-resolution or sub-pixel imaging or compressed sensing photography or sub-wavelength imaging." – The compressed sensing is used by Trenholm to use distributed computation is the use of compressed sensing and the compression of a data set.)

Regarding claims 3 and 16, taking claim 3 as exemplary:
Trenholm shows the detector and method of claims 1 and 14 as claimed and specified above.
And Trenholm shows “wherein the machine learning module comprises an inference module.” (Paragraph [0162]: "A summary of inferences may be provided for review by an appropriate operator of the engine. Upon approval by the human operator, the content may be added to a curated database. An audit trail may be maintained about the content used to make the decision, who made the decision to include the new content." – The summary of inferences for review of Trenholm is the inference module.)

Regarding claims 6 and 19, taking claim 6 as exemplary:
Trenholm shows the detector and method of claims 1 and 14 as claimed and specified above.
And Trenholm shows “wherein the machine learning module comprises a feature extractor and a classifier.” (Paragraph [0072]: "Pre-processing may include feature extraction at the site level (optionally, once data is normalized), carried out with feature extraction techniques by a classification model, such as by a scene parser, as described in more detail below. " And in paragraph [0130]: "Referring now to FIG. 19, shown therein is an embodiment of a method to update a classification system to account for changes in part numbers, versions, lighting, and other changes occurring at a station 238. At block 1902, number and type of sample parts are recorded. At block 1904, an independent factory system records the number and type of sample parts. At block 1906, the two records are compared and a confusion matrix is generated. FIG. 27 illustrates an example confusion matrix. At block 1908, the performance accuracy as documented in the confusion matrix is compared to client-vendor specified acceptable performance levels. At block 1910, log files are reviewed for internal state details that have bearing on the feature values derived and classification decisions")

Regarding claims 9 and 22, taking claim 9 as exemplary:
Trenholm shows the detector and method of claims 6 and 19 as claimed and specified above.
And Trenholm shows “wherein the classifier comprises a neural network.” (Paragraph [0089]: "the computational modules can be learning based. One learning based computational paradigm capable of performing such methods are known as neural networks. Accordingly, neural network 320 based modules can be used to perform identification by the match engine.")

Regarding claims 10 and 23, taking claim 23 as exemplary:
Trenholm shows the detector and method of claims 6 and 19 as claimed and specified above.
And Trenholm shows “wherein the classifier is a support vector machine.” (Paragraph [0095]: "multiple support vector machine or other classifiers can run simultaneously, i.e. an ensemble of classifiers may be used. A classification ensemble may be homogeneous or heterogeneous. A homogeneous ensemble consists of classifiers of the same machine learning type e.g. a number of support vector machines (SVM)")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri (US 2004/0218760 A1, hereinafter Chaudhuri).
Regarding claims 4 and 17, taking claim 4 as exemplary:
Trenholm shows the detector and method of claims 1 and 14 as claimed and specified above.
And Trenholm shows the “filtered” vector in paragraphs [0134]-[0136] as described above for claims 1 and 14. 
But Trenholm does not appear to explicitly recite “wherein the data encryptor encrypts the … vector using encompression.”
However, Chaudhuri teaches ““wherein the data encryptor encrypts the …vector using encompression.” (Paragraph [0039]: “the execution of the Encompression process is controlled by control block 34. As indicated by arrow 43, Program Block 1 of the Encompression program may operate on PCA 26 loaded with an input vector 35 from input block 32. PCA 26, as indicated by arrow 42, may be loaded with the data from register 38 after execution of Program Block 1. As indicated by arrow 44, after execution of the Program Block 2 on PCA 26, the encompressed data (corresponding to a set of input vectors) may be sent to an output block (labeled OB) 46 from the final state of PCA 26. The sequence of output vectors in output block 46 makes up an Encompressed file 48.” And in paragraph [0088]: “FIG. 7 is a block diagram illustrating the encryption scheme integrated in an example Encompression algorithm” – The use of an encompression algorithm with an encryption scheme and in an input vector of Chaudhuri is the data encryption of a vector using encompression.)
Trenholm and Chaudhuri are analogous in the arts because both Trenholm and Chaudhuri describe processing input data as vectors.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trenholm and Chaudhuri before him or her, to modify the teachings of Trenholm to include the teachings of Chaudhuri in order to include encompression with encryption and thereby introduce “a series of transforms (e.g., simple, moderately complex, and complex) may help achieve a desired level of security with minimum cost and high-speed execution” (see Chaudhuri paragraph [0089]).

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al., (US 2016/0022141 A1, hereinafter Mittal).
Regarding claims 5 and 18, taking claim 5 as exemplary:
Trenholm shows the detector and method of claims 1 and 14 as claimed and specified above.
But Trenholm does not appear to explicitly recite “further comprising an analog-to-digital converter coupled to the data compressor.”
However, Mittal teaches “further comprising an analog-to-digital converter coupled to the data compressor.” (Paragraph [0029]: "The sensor block 102 may further include a compressed sensing analog-to-digital conversion (ADC) block 108 for performing compressed sensing on the sensor signal received from the amplifier 106 and/or the sensor 104.”)
Trenholm and Mittal are analogous in the arts because both Trenholm and Mittal describe processing sensor data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trenholm and Mittal before him or her, to modify the teachings of Trenholm to include the teachings of Mittal in order to be able to support a wide variety of sensors through the incorporation of an analog-to-digital converter of Mittal and thereby increase the marketability and flexibility of use of Trenholm.

Claim(s) 7-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti et al., (US 8,712,157 B2, hereinafter Marchesotti).
Regarding claims 7 and 20, taking claim 7 as exemplary:
Trenholm shows the detector and method of claims 6 and 19 as claimed and specified above.
But Trenholm does not appear to explicitly recite “wherein the classifier is linear.”
However, Marchesotti teaches “wherein the classifier is linear.” (Column 14, lines 27-30: "The exemplary categorizer 18 can receive as input a combination of heterogeneous features (visual and textual) which can be derived from multiple sources (image, manual annotations, and textual tags) for image quality assessment" and in column 14, lines 40-44: "The categorizer classifier(s) 110 may be binary classifier(s) trained with any suitable linear or non-linear training algorithm, such as sparse logistic regression, naive Bayes, linear discriminant analysis, support vector machines (SVM), linear regression, or any other suitable machine learning method.")
Trenholm and Marchesotti are analogous in the arts because both Trenholm and Marchesotti describe processing and classifying image data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trenholm and Marchesotti before him or her, to modify the teachings of Trenholm to include the teachings of Marchesotti in order to be able to support a variety of classifiers, including linear and non-linear classifiers, so as to be able to increase the effectiveness and accuracy of Trenholm in classification.

Regarding claims 8 and 21, taking claim 8 as exemplary:
Trenholm shows the detector and method of claims 6 and 19 as claimed and specified above.
But Trenholm does not appear to explicitly recite “wherein the classifier is non-linear.”
However, Marchesotti teaches “wherein the classifier is non-linear.” (Column 14, lines 27-30: "The exemplary categorizer 18 can receive as input a combination of heterogeneous features (visual and textual) which can be derived from multiple sources (image, manual annotations, and textual tags) for image quality assessment" and in column 14, lines 40-44: "The categorizer classifier(s) 110 may be binary classifier(s) trained with any suitable linear or non-linear training algorithm, such as sparse logistic regression, naive Bayes, linear discriminant analysis, support vector machines (SVM), linear regression, or any other suitable machine learning method.")
Trenholm and Marchesotti are analogous in the arts because both Trenholm and Marchesotti describe processing and classifying image data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trenholm and Marchesotti before him or her, to modify the teachings of Trenholm to include the teachings of Marchesotti in order to be able to support a variety of classifiers, including linear and non-linear classifiers, so as to be able to increase the effectiveness and accuracy of Trenholm in classification.

Claim(s) 11, 13 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., (US 2009/0141932 A1, hereinafter Jones).
Regarding claims 11 and 24, taking claim 11 as exemplary:
Trenholm shows the detector and method of claims 1 and 14 as claimed and specified above.
But Trenholm does not appear to explicitly recite “wherein the integrity protection module comprises a hashing module.”
However, Jones teaches “wherein the integrity protection module comprises a hashing module.” (Paragraph [0112]: "Referring to FIG. 15, an embodiment of secure assurance data production and association step 50 is illustrated. Image data 20 is sent to a hash calculation step 150, which produces a hash value 151 for the image data. Image hash value 151 and quality data 40 are combined in combination step 160 to produce assurance data 161 that consists of the combined image hash value and quality data. The assurance data is then secured by an encryption step 170 using encryption key 172 to produce encrypted assurance data." And in paragraph [0114]: "An example of the algorithm that can be used in hash calculation step 150 is the Secure Hash Algorithm (SHA-1) of the U.S. National Institute of Standards and Technology (NIST)." – The use of hashing to produce assurance data of Jones is the integrity projection comprising a hashing module.)
Trenholm and Jones are analogous in the arts because both Trenholm and Jones describe processing and classifying image data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trenholm and Jones before him or her, to modify the teachings of Trenholm to include the teachings of Jones in order to increase the security of Trenholm by including the hashing algorithms of Jones.

Regarding claims 13 and 25, taking claim 25 as exemplary:
Trenholm and Jones teach the detector and method of claims 11 and 24 as claimed and specified above.
But Trenholm does not appear to explicitly recite “wherein the hashing module comprises a cryptographic hashing module”
However, Jones teaches “wherein the hashing module comprises a cryptographic hashing module.” (Paragraph [0112]: "Referring to FIG. 15, an embodiment of secure assurance data production and association step 50 is illustrated. Image data 20 is sent to a hash calculation step 150, which produces a hash value 151 for the image data. Image hash value 151 and quality data 40 are combined in combination step 160 to produce assurance data 161 that consists of the combined image hash value and quality data. The assurance data is then secured by an encryption step 170 using encryption key 172 to produce encrypted assurance data." And in paragraph [0114]: "An example of the algorithm that can be used in hash calculation step 150 is the Secure Hash Algorithm (SHA-1) of the U.S. National Institute of Standards and Technology (NIST)." – The use of an encryption key to produce encrypted assurance data of Jones is the hashing module comprises a cryptographic hashing module.)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm and Jones as applied to claim 11 above, and further in view of Moon et al., (US 2017/0331837 A1, hereinafter Moon).
Regarding claim 12:
Trenholm and Jones teach the detector of claim 11 as claimed and specified above.
But Trenholm and Jones do not appear to explicitly recite “wherein the hashing module comprise at least one of SHA-2, SHA-3, and SHA-4”
However, Moon teaches “wherein the hashing module comprises at least one of SHA-2, SHA-3, and SHA-4” (Paragraph [0088]: The first device 101 uses the hash function to calculate an intermediate hash value 307. In this case, the first device 101 may use an encryption hash function such as the SHA-1 or SHA-2. In addition, the first device may use an initialization vector upon the calculation of the intermediate hash value 307. It is obvious to those skilled in the art that the initialization vector is a value used upon encryption of a first block, and thus its detailed description will be omitted.” And in paragraph [0130]: “In addition, according to some embodiments, the first device may use a method of generating the integrity check data using the SHA-1 hash algorithm in order to generate the 160-bit integrity check data and may use a method of generating the integrity check data using the SHA-2 hash algorithm in order to generate the 224-bit integrity check data.” – The use of SHA-2 hash algorithm of Moon is the using of at least one of SHA-2, SHA-3, and SHA-4. Note, that the claim is written in the alternative and not all claim elements need to be taught for teaching by the reference to be satisfied.)
Trenholm, Jones, and Moon are analogous in the arts because Trenholm, Jones, and Moon all describe encrypting vector data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trenholm, Jones, and Moon before him or her, to modify the teachings of Trenholm and Jones to include the teachings of Moon in order to incorporate the SHA-2 algorithm that has a larger 224-bit integrity check so as to increase security of Trenholm and Jones (which uses a SHA-1 see Jones paragraph [0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al., (US 2016/0366346 A1) teaches the compression and encrypting of vectors with machine learning of claims 1, 14, and 26 in paragraph [0208] through compressing and encrypting captured video data and doing preliminary motion event vector generation and detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124